Citation Nr: 0305952	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  98-05 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a compensable evaluation for injury to teeth 
numbers 7, 8, 9, 10, and 23, and for bruxism, from the 
initial grant of service connection.  


REPRESENTATION

Appellant represented by:	R. A. Laughlin, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from June 1959 to April 1963.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1997 decision by the RO 
which granted service connection for dental injury and 
assigned a noncompensable evaluation.  In July 1999, the 
Board confirmed the noncompensable evaluation. The veteran 
appealed the Board's decision to The United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").  In 
October 1999, the Court issued an order vacating the Board's 
decision and remanded the case for readjudication.  

In May 2001, the Board denied a compensable rating for the 
dental injury.  In October 2002, the Court issued an order 
vacating the Board's May 2001 decision and remanded the case 
for readjudication.  

In the Joint Motion dated in September 2002, it was indicated 
that the veteran was seeking a separate rating for scars 
inside his mouth.  The veteran has contended that the scars 
in his mouth and on his chin are painful.  This issue has not 
been developed and is referred to the RO for actions deemed 
appropriate.  


REMAND

In January 2003, the representative was notified that the 
veteran's appeal had been received at the Board on remand 
from the Court for readjudication of his claim, and that he 
had 90 days to submit additional evidence or to request a 
personal hearing.  38 U.S.C.A. § 20.1304 (2002).  

In a statement received in March 2003, the representative 
indicated that the veteran wanted to appear at a personal 
hearing at the RO.  The representative requested that, if 
possible, the hearing be scheduled on a Friday so as to 
accommodate his expert witness, and that he be given at least 
four weeks notice of the scheduled hearing date.  

In light of the above, the Board finds that the appeal must 
be REMANDED to the RO for the following action, to be 
performed in sequential order:  

1.  The veteran should be scheduled for a 
personal hearing before an RO hearing 
officer.  The RO should try to 
accommodate the veteran's request that 
the hearing be scheduled on a Friday, if 
possible.  

2.  The veteran should be afforded a VA 
dental examination to determine the 
severity of the service-connected dental 
disorder.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the examiner for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner. 

The dentist to indicate  (a) whether the 
lost masticatory surface cannot be 
restored by suitable prosthesis.  (b) It 
should be indicated whether all upper 
anterior teeth are missing, or all lower 
anterior teeth are missing, or all upper 
and lower teeth on one side are missing.  
The dentist is to indicate whether (c) 
there is bone loss through trauma or 
disease such as osteomyelitis, and not to 
the loss of the alveolar process as a 
result of periodontal disease, since such 
loss is not considered disabling.  The 
dentist is to indicate, after a review of 
the records, and examination of the 
veteran whether (d) the loss of all 
missing teeth is the result of the injury 
upon which service connection was based.  
The examiner is to (e) describe 
tempromandibular articulation, noting the 
limitation of inter-incisal range and 
range of lateral excursion.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


